This cause having heretofore been submitted to the Court upon the transcript of the record of the *Page 693 
judgment herein, and briefs and argument of counsel for the respective parties, and each count of the second and third amended declarations having been carefully considered in light of the principle of law enunciated by this Court in Kaufman v. City of Tallahassee, 84 Fla. 634, 94 So. 697, 30 A. L. R. 471; Maxwell v. City of Miami, 87 Fla. 107, 100 So. 147, 33 L. R. 682; City of West Palm "Beach v. Grimmett, 102 Fla. 680,137 So. 385; Swindal v. City of Jacksonville, 119 Fla. 338,161 So. 383; and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said judgment; it is, therefore, considered, ordered and adjudged by the Court that the said judgment of the circuit court be, and the same is hereby affirmed.
Affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
THOMAS, J., concurs in opinion and judgment.
Chief Justice TERRELL and Justice BUFORD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.